Filed Pursuant to General Instruction II.L. of Form F-10 File No. 333-188300 The information in this preliminary prospectus supplement is not complete and may be changed. This preliminary prospectus supplement and the accompanying prospectus do not constitute an offer to sell these securities and are not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. SUBJECT TO COMPLETION PRELIMINARY PROSPECTUS SUPPLEMENT DATED MAY 16, 2013 PROSPECTUS SUPPLEMENT (To short form base shelf prospectus dated May 10, 2013) US$ Thomson Reuters Corporation US$ % Notes due 20 US$ % Notes due 20 We will pay interest on both series of notes onandof each year, beginning on, 2013. The % Notes due 20 , or the-year notes, will mature on, 20and the % Notes due 20 , or the-year notes, will mature on, 20. The notes will be direct, unsecured obligations of Thomson Reuters Corporation. The notes will be issued only in denominations of US$2,000 and multiples of US$1,000 in excess thereof. We may redeem all or a portion ofeither series ofnotes at any time at the applicable redemption price for each series described in this prospectus supplement. We will also have the option to redeem the notes in whole and not in part at any time at 100% of the aggregate principal amount of the notes plus accrued interest to the date of redemption in the event of certain changes to Canadian withholding taxes. We will be required to make an offer to purchase the notes at a price equal to 101% of their principal amount, plus accrued and unpaid interest to the date of repurchase, upon the occurrence of a Change of Control Triggering Event (as defined herein). See the section of this prospectus supplement entitled “Description of the Notes” for more information, including a description of the ranking of the notes. Investing in the notes involves risks that are described in some of the documents incorporated by reference herein and in the “Risk Factors” section on page S-3 of this prospectus supplement and page 5 of the accompanying short form base shelf prospectus. Per-Year Note Total Per-Year Note Total Public offering price (1) % US$ % US$ Underwriting commission % US$ % US$ Proceeds to Thomson Reuters (before expenses) % US$ % US$ Plus accrued interest from, 2013, if settlement occurs after that date. The notes will not be listed on any securities exchange or quotation system and, consequently, there is no market through which the notes may be sold and purchasers may not be able to resell notes purchased under this prospectus supplement. This may affect the pricing of the securities in the secondary market, the transparency and availability of trading prices, the liquidity of the securities and the extent of issuer regulation. See “Risk Factors”. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying short form base shelf prospectus. Any representation to the contrary is a criminal offense. We are permitted to prepare this prospectus supplement and the accompanying short form base shelf prospectus in accordance with Canadian disclosure requirements, which are different from those of the United States. We prepare our financial statements in accordance with International Financial Reporting Standards, as issued by the International Accounting Standards Board, which we refer to as IFRS. Our financial statements are subject to Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board as well as Canadian and U.S. securities regulatory auditor independence standards. Our consolidated financial statements may not be comparable to the financial statements of U.S. companies. Owning the notes may subject you to tax consequences in both the United States and Canada. This prospectus supplement and the accompanying short form base shelf prospectus may not describe these tax consequences fully. You should read the tax discussion contained in this prospectus supplement and the accompanying short form base shelf prospectus. Your ability to enforce civil liabilities under U.S. federal securities laws may be affected adversely because our company is incorporated under the laws of the Province of Ontario, Canada, some of our officers and directors and some of the experts named in this prospectus supplement and the accompanying short form base shelf prospectus are non-U.S. residents, and some of our assets and some of the assets of those officers, directors and experts may be located outside of the United States. The notes will be ready for delivery in book-entry form only through the facilities of The Depository Trust Company and its direct and indirect participants, including Euroclear and Clearstream, on or about, 2013 (which is the fifth business day following the date of this prospectus supplement; such settlement date being referred to as “T+5”).See “Underwriting”. Joint Book-Running Managers Deutsche Bank Securities HSBC Morgan Stanley RBS , 2013 TABLE OF CONTENTS Prospectus Supplement Page Important Notice About Information in this Prospectus Supplement and the Accompanying Short Form Base Shelf Prospectus S-1 Documents Incorporated by Reference S-1 Cautionary Note Concerning Factors That May Affect Future Results S-2 Risk Factors S-3 Business S-3 Recent Developments S-3 Use of Proceeds S-3 Selected Consolidated Financial Information S-4 Capitalization and Indebtedness S-5 Interest Coverage S-6 Description of the Notes S-7 Certain United States Federal Income Tax Considerations S-15 Certain Canadian Federal Income Tax Considerations S-16 Underwriting S-17 Legal Matters S-20 Short Form Base Shelf Prospectus About This Prospectus 2 Where You Can Find More Information 2 Enforceability of Civil Liabilities 3 Documents Incorporated by Reference 3 Cautionary Note Concerning Factors that May Affect Future Results 4 Risk Factors 5 Business 6 Use of Proceeds 6 Interest Coverage 7 Share Capital 8 Description of Debt Securities 8 Plan of Distribution 16 Certain Income Tax Considerations 17 Legal Matters 17 Experts 17 Documents Filed as Part of the Registration Statement 17 Purchasers’ Statutory Rights 17 Certificate 18 i Table of Contents IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING SHORT FORM BASE SHELF PROSPECTUS This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of the notes. The second part, the accompanying short form base shelf prospectus, gives more general information, some of which may not apply to the notes. If the description of the notes varies between this prospectus supplement and the accompanying short form base shelf prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference in this prospectus supplement, the accompanying short form base shelf prospectus and the other information included in the registration statement of which the accompanying short form base shelf prospectus forms a part. We have not authorized anyone to provide you with different or additional information. We are not making an offer of notes in any jurisdiction where the offer is not permitted by law. You should not assume that the information contained in or incorporated by reference in this prospectus supplement or the accompanying short form base shelf prospectus is accurate as of any date other than the date on the front of this prospectus supplement. In this prospectus supplement, unless otherwise indicated, capitalized terms which are defined in the accompanying short form base shelf prospectus are used herein with the meanings defined in the short form base shelf prospectus. The words “we,” “us,” “our”, “our company” and “Thomson Reuters” refer to Thomson Reuters Corporation and its consolidated subsidiaries, unless the context requires otherwise. Unless otherwise indicated, references in this prospectus supplement to “$”, “US$” or “dollars” are to U.S. dollars. DOCUMENTS INCORPORATED BY REFERENCE The following documents, which have been filed with the securities regulatory authorities in Canada and filed with, or furnished to, the Securities and Exchange Commission, or SEC, are specifically incorporated by reference in this prospectus supplement: ● our audited consolidated financial statements for the year ended December 31, 2012 and the accompanying auditor’s report thereon; ● our management’s discussion and analysis for the year ended December 31, 2012; ● our annual report for the year ended December 31, 2012 (which also constitutes an annual information form); ● our unaudited consolidated interimfinancial statements for the three months ended March 31, 2013; ● our management’s discussion and analysis for the three months ended March 31, 2013; and ● our management proxy circular dated March 25, 2013, related to our annual and special meeting of shareholders held on May 8, 2013. Our 2012 annual financial statements, annual management’s discussion and analysis and annual information form referred to above are contained in our 2012 annual report, which is included in our annual report on Form 40-F for the year ended December 31, 2012. Any statement contained in this prospectus supplement, the accompanying short form base shelf prospectus or in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this prospectus supplement to the extent that a statement contained in this prospectus supplement, the accompanying short form base shelf prospectus or in any other subsequently filed or furnished document which also is or is deemed to be incorporated by reference herein, modifies or supersedes that statement. The modifying or superseding statement need not state that it has modified or superseded a prior statement or include any information set forth in the document that it modifies or supersedes. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this prospectus supplement. S-1 Table of Contents CAUTIONARY NOTE CONCERNING FACTORS THAT MAY AFFECT FUTURE RESULTS Certain statements included and incorporated by reference in this prospectus supplement are forward-looking. When used in this prospectus supplement or in the documents incorporated by reference herein, the words “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend,” “will,” “may” and “should” and similar expressions are intended to identify forward-looking statements. These forward-looking statements are based on certain assumptions and reflect our company’s current expectations. As a result, forward-looking statements are subject to a number of risks and uncertainties that could cause actual results or events to differ materially from current expectations. These risks include, but are not limited to: ● uncertainty and future downturns in the markets that we serve, in particular in the financial services and legal industries; ● actions of competitors; ● failure to develop new products, services, applications and functionalities to meet customers’ needs, attract new customers, expand into new geographic markets or identify areas of higher growth; ● increased accessibility to free or relatively inexpensive information sources; ● failures or disruptions of network systems or the Internet; ● failure to maintain a high renewal rate for our subscription-based arrangements; ● dependence on third parties for data, information and other services; ● changes to law and regulations, including the impact of Dodd-Frank legislation; ● failure to adapt to organizational changes; ● failure to recruit, motivate and retain high quality management and key employees; ● failure to meet the challenges involved in operating globally; ● failure to derive fully the anticipated benefits from existing or future acquisitions, joint ventures, investments or dispositions; ● failure to protect the brands and reputation of Thomson Reuters; ● additional impairment of goodwill and identifiable intangible assets; ● inadequate protection of intellectual property rights; ● threat of legal actions and claims; ● risk of antitrust/competition-related claims or investigations; ● downgrading of credit ratings; ● fluctuations in foreign currency exchange and interest rates; ● funding obligations in respect of pension and post-retirement benefit arrangements that are affected by factors outside of the control of Thomson Reuters; ● actions or potential actions that could be taken by our controlling shareholder, The Woodbridge Company Limited; and ● a change in the tax residence of our company. These factors and other risk factors described under the section of the accompanying short form base shelf prospectus entitled “Risk Factors” and in some of the documents incorporated by reference herein represent risks that our management believes are material. There is no assurance that any forward-looking statements will materialize. You are cautioned not to place undue reliance on forward-looking statements, which reflect expectations only as of the date of this prospectus supplement. Except as may be required by applicable law, we disclaim any intention or obligation to update or revise any forward-looking statements. S-2 Table of Contents RISK FACTORS Investing in the notes is subject to certain risks. Before purchasing notes, you should consider carefully the risk factors set forth under the heading “Risk Factors” in the accompanying short form base shelf prospectus and those under the heading “Risk Factors” in our annual report for the year ended December 31, 2012 (which contains our annual information form for the year ended December 31, 2012 and is included in our annual report on Form 40-F for the year ended December 31, 2012), as well as the other information contained in and incorporated by reference in this prospectus supplement. If any of the events or developments discussed in these risks actually occur, our business, financial condition or results of operations or the value of the notes could be adversely affected. BUSINESS We are the leading source of intelligent information for the world’s businesses and professionals, providing customers with competitive advantage. Intelligent information is a unique synthesis of human intelligence, industry expertise and innovative technology that provides decision-makers with the knowledge to act, enabling them to make better decisions faster. Through approximately 60,000 employees across more than 100 countries, we deliver this must-have insight to the financial and risk, legal, tax and accounting, intellectual property and science and media markets, powered by the world’s most trusted news organization. We are organized in four business units: ● Financial & Risk, a leading provider of critical news, information and analytics, enabling transactions and bringing together financial communities. Financial & Risk also provides leading regulatory and operational risk management solutions; ● Legal, a leading provider of critical online and print information, decision support tools, software and services to support legal, investigation, business and government professionals around the world; ● Tax & Accounting, a leading provider of integrated tax compliance and accounting information, software and services for professionals in accounting firms, corporations, law firms and government; and ● Intellectual Property & Science, a leading provider of comprehensive intellectual property and scientific information, decision support tools and services that enable governments, academia, publishers, corporations and law firms to discover, develop and deliver innovations. We also have a Global Growth & Operations organization which works across our business units to combine our global capabilities and to expand our local presence and development in countries and regions where we believe the greatest growth opportunities exist. At our Corporate center, we manage Reuters, the world's largest international news agency, which is a leading provider of real-time, high-impact, multimedia news and information services to newspapers, television and cable networks, radio stations and websites around the globe. Thomson Reuters Corporation is incorporated under the Business Corporations Act (Ontario), or the OBCA. Our principal executive office is located at 3 Times Square, New York, New York 10036, United States. Our registered office is located at Suite 400, 333 Bay Street, Toronto, Ontario M5H 2R2, Canada. RECENT DEVELOPMENTS Around the time of this offering, we are planning to enter into an amended and restated credit agreement that, among other things, increases the commitment size from $2.0 billion to $2.5 billion and extends the maturity date from April 2016 to May 2018. There can be no assurance that this will close on those terms at that time, or at all. USE OF PROCEEDS We estimate that the net proceeds from the offering, after deducting the underwriting commission of $and expenses of the offering of approximately $, will be approximately $. We intend to use funds in an amount equal to the net proceeds from the offering for general corporate purposes, including to repay part of our $750 million principal amount of 5.95% notes due July 2013 upon their maturity and our $250 million principal amount of 5.25% notes due August 2013 upon their maturity. In the interim, we may invest these funds in short-term investments. S-3 Table of Contents SELECTED CONSOLIDATED FINANCIAL INFORMATION The following tables set forth selected consolidated financial information which was extracted from, and should be read in conjunction with, our audited consolidated financial statements for the year ended December 31, 2012, our unaudited consolidated interim financial statements for the three months ended March 31, 2013 and the related management’s discussion and analysis, each of which is incorporated by reference in this prospectus supplement. The financial information for the year ended December 31, 2012 and three months ended March 31, 2012 have been restated toreflect our adoption of amendments to IAS 19, Employee Benefits,and IFRS 11, Joint Arrangements,effective January 1, 2013 with retrospective application from January 1, 2012. See note 2 of our unaudited consolidated interim financial statements for the three months ended March 31, 2013, note 3 of our 2012 annual financial statements and Appendix C of our management’s discussion and analysis for the three months ended March 31, 2013 for information regarding these changes in accounting policies. (millions of U.S. dollars, except as otherwise indicated and except per share amounts) Three months ended March 31, Year ended December 31, Consolidated Income Statement Data: Revenues $ $ $ Operating expenses (2,324 ) (2,540 ) (9,710 ) Depreciation (107 ) (109 ) (425 ) Amortization of computer software (188 ) (172 ) (691 ) Amortization of other identifiable intangible assets (160 ) (152 ) (619 ) Other operating (losses) gains, net (6 ) 22 Operating profit Finance costs, net: Net interest expense (115 ) (129 ) (453 ) Other finance (costs) income (55 ) 30 40 Income before tax and equity method investments Share of post-tax earnings and impairment in equity method investments 10 3 9 Tax (expense) benefit (247 ) 40 (126 ) (Loss) earnings from continuing operations (17 ) (Loss) earnings from discontinued operations, net of tax - (2 ) 2 Net (loss) earnings $
